Citation Nr: 0919391	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  08-25 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for a bipolar disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1987 to September 1991.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2008 rating decision of the San Diego, California Department 
of Veterans Affairs (VA) Regional Office (RO).  The Veteran's 
claims file is now in the jurisdiction of the Cheyenne, 
Wyoming RO.  In April 2009, a videoconference hearing was 
held before the undersigned.  A transcript of the hearing is 
associated with the claims file.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on his part is required.


REMAND

At the April 2009 videoconference hearing, the Veteran 
indicated that there are pertinent medical records 
outstanding.  Specifically, he testified that he was referred 
to a private medical doctor for evaluation to see if there 
was an organic cause for problems he was having with his 
memory loss beginning in 1989.  Service treatment records 
(STRs) show that in November 1989 he was seen for complaints 
of recent memory loss and was referred to the community 
mental health system (CMHS) for evaluation.  A subsequent 
November 1989 treatment record notes he was seen for memory 
lapses of etiology undetermined, and that he was to call CMHS 
for a follow-up appointment after a neurology evaluation.  
The Veteran testified that he underwent a neurological 
evaluation by a private doctor in Watertown, NY.  The report 
of such evaluation is not associated with the claims file.  
Furthermore the record does not reflect whether or not the 
Veteran was seen for follow-up by CMHS (and if so does not 
include reports of such treatment).  In his August 2008 
substantive appeal the Veteran indicated that while he was at 
Montana State University from 1992 to 1997 he was referred to 
off-campus counselors.  Records of such counseling may 
contain information pertinent to his claim, and should be 
secured.  
Finally, the Veteran's service treatment records note 
complaints of memory loss (including on July 1991 separation 
examination) and a high level of stress.  Postservice VA 
treatment records show a diagnosis of bipolar disorder in 
November 2000 and complaints of problems with memory.  An 
examination is needed to secure a medical opinion as to 
whether the Veteran's bipolar disorder is related to his 
service, and specifically the complaints noted therein.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (whether a VA 
nexus opinion/examination is required is a low threshold 
standard).  

Accordingly, the case is REMANDED for the following action:

1.  With the Veteran's cooperation (i.e., 
identifying sources and providing any 
necessary releases), the RO should secure 
complete clinical records (those not 
already of record) of any and all 
neurologic and/or psychiatric evaluation 
and/or treatment he received in Watertown, 
New York in November 1989, any evaluation 
or treatment he received from CMHS 
beginning in approximately November 1989, 
and any and all psychiatric counseling or 
treatment he has received since September 
1991 (specifically including the reported 
off-campus counseling he received while 
attending Montana State University from 
1992 to 1997).  If the Veteran is unable 
to sufficiently identify any alleged 
provider, it should be so noted for the 
record; if any records sought are 
unavailable, the reason should be noted 
for the record, and the Veteran and his 
representative should be notified.  

2.  The RO should then arrange for the 
Veteran to be examined by a psychiatrist 
to determine whether his bipolar disorder 
is related to his service, and 
specifically to the complaints noted 
therein.  His claims file must be reviewed 
by the examiner in conjunction with the 
examination.  Upon review of the record 
and evaluation of the Veteran the examiner 
should provide an opinion as to whether it 
is at least as likely as not (50 percent 
or better probability) that the Veteran's 
bipolar disorder is related to his 
service, to include the complaints of 
memory loss and stress noted therein.  The 
examiner must explain the rationale for 
all opinions.  

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

